Citation Nr: 0932797	
Decision Date: 09/01/09    Archive Date: 09/14/09	

DOCKET NO.  07-14 334	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for postoperative residuals 
of squamous cell carcinoma of the base of the tongue, with 
involvement of the larynx, including as attributable to 
exposure to asbestos and/or herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel
INTRODUCTION

The Veteran had active military duty from October 1974 to 
April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  

In June 2009, the Veteran presented sworn testimony during a 
personal hearing in Muskogee, Oklahoma, which was chaired by 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
claim.

Initially, the Board notes that the RO has mischaracterized 
the issue on appeal as to whether there is new and material 
evidence submitted sufficient to reopen a previous final 
denial.  The Veteran's claim was initially denied in a 
January 2005 rating decision.  Within the one-year period to 
submit a notice of disagreement, the Veteran submitted the 
statement of private oncologist in support of his claim.  In 
January 2006, the RO issued a rating decision which indicated 
that the January 2005 rating decision was final.  One year 
may have transpired at the time the RO issued its 13 January 
2006 rating action, but the January 2005 rating decision had 
not yet become final.  The Veteran subsequently disagreed 
with that rating decision within one year of the January 2006 
rating decision; however, since the original January 2005 
rating decision never became final, the issue on appeal is 
still entitlement to service connection for the postoperative 
residuals of cancer, not new and material evidence sufficient 
to reopen a previously denied claim.  

The Board finds at this point that there is insufficient 
evidence which in any way objectively documents that the 
Veteran's squamous cell carcinoma resulted from any actual 
exposure to either asbestos or herbicide agents during 
military service.  Certainly there is no evidence or argument 
that this disability was incurred or aggravated during 
service or manifested to a compensable degree within the year 
following service separation.  

Although certain medical opinions have been submitted, the 
thrust of these opinions is that if the Veteran had been 
exposed to either or both herbicides or asbestos, that might 
be a causal factor in the manifestation of his subsequent 
squamous cell carcinoma.  However, actual exposure is simply 
not shown by any objective evidence on file and is only 
supported by the Veteran's own subjective statements.  

The Board finds that the Veteran has previously been provided 
adequate Veterans Claims Assistance Act (VCAA) notice during 
the pendency of this appeal, and the relevant laws and 
regulations governing awards of service connection generally, 
but the Veteran is hereby informed that essential evidence 
that is missing and necessary to substantiate the claim that 
his cancer is causally related to incidents of service would, 
among other things, include objective evidence demonstrating 
actual exposure to either asbestos and/or herbicide agents 
during his period of service.

Although the Veteran has alleged the use of Agent Orange or 
other herbicide agents during his service at Fort Rucker, 
Alabama, neither the Department of Defense (DOD) or VA has 
any objective evidence that herbicide agents were ever used 
at Fort Rucker, Alabama, at any time.  The veteran himself 
submitted a copy of the information relied upon by DOD and VA 
with respect to the use of herbicide agents at all known 
locations outside of Vietnam at the time of his hearing.  


Also, and for the first time, the Veteran testified at his 
hearing that he actually performed military duties while on 
temporary duty (TDY) or otherwise at "Elton" Air Force Base.  
An "Elton" Air Force Base does not exist; however, there is 
an Eglin Air Force Base in Florida, located some 111 miles 
and 2 hours and 20 minutes' driving time south and west of 
Fort Rucker, Alabama.  It is noteworthy that the 
documentation relied upon by DOD and VA reflecting all known 
use of herbicide agents outside of Vietnam does include a 
listing for Eglin Air Force Base, Florida, of use of such 
agents in 1952 and, during the period of the Veteran's 
military service, at the C-52A Test Area at Eglin Air Force 
Base, Florida, from 1962 to 1970.  

At present, there is no objective evidence on file which 
corroborates the Veteran's testimony that he performed TDY 
military duties during service at Eglin Air Force Base in any 
location or specifically at the C-52A Test Area.  

The Board reviewed the service treatment records on file and 
there is no indication that the Veteran ever received medical 
treatment anywhere other than Oklahoma City, Oklahoma, and 
Fort Rucker, Alabama.  However, the Veteran's service 
personnel records are not included in the claims folder.  The 
file will, therefore, be remanded so that any and all 
personnel records associated with the Veteran's period of 
active duty be collected and included in the claims folder.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

For this reason, the case is REMANDED to the RO for the 
following action:  

1.  A military records specialist should 
obtain any and all available service 
personnel records, 201 file, enlisted 
performance reports, citations to 
accompany the awards of any medals or 
ribbons, letters of commendation, units 
of assignment, TDY orders and any and all 
available records in this regard to be 
collected and associated with the claims 
file.  When so collected, adjudication 
personnel should review these records to 
see if they in any way corroborate the 
Veteran's statement of having performed 
TDY duties at Eglin Air Force Base at any 
time during his period of active duty.

2.  If, and only if, the Veteran is shown 
to have performed TDY duty at Eglin Air 
Force Base, Florida, or if any additional 
evidence or information is received 
sufficient to objectively corroborate the 
Veteran's actual exposure to asbestos 
and/or herbicide agents, then the RO 
should consider referring the Veteran's 
claims file to an appropriate medical 
doctor for the purpose of obtaining an 
opinion as to whether it is more, less, 
or equally likely that the Veteran's 
squamous cell carcinoma at the base of 
the tongue with subsequent larynx 
involvement might be causally 
attributable to such exposure with a 
complete statement of reasons and bases 
for any and all opinions provided.  The 
Board is not directing that such 
examination be performed, only directing 
that the RO consider ordering such 
examination if objective evidence of 
exposure is obtained.  If any report of 
examination based upon a record review 
only is obtained, it must be included in 
the claims file.

3.  After completing the above 
development, the RO should again address 
the issue on appeal.  If the decision is 
not to the Veteran and representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case and 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The Veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).  




	                  
_________________________________________________
	K. A. KENNERLY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).



